Citation Nr: 0001730	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-48 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether income exceeds the limit authorized by law for 
payment of death pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1946.  He died on June [redacted], 1987.  The 
appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied the appellant's reopened claim for 
improved death pension benefits on the basis that the 
appellant's countable annual income exceeded the statutory 
maximum annual income limits.  

In March 1998, the Board issued a decision denying the 
appellant's claim, and she subsequently appealed to the 
United States Court of Appeals of Veterans Claims (formerly 
known as the U.S. Court of Veterans Appeals) (hereinafter 
"Court").  The appellant filed a pleading before the Court 
in May 1999 styled as a "Joint Motion for Remand", 
requesting that the Court vacate the Board's decision and 
remand the case to the Board for additional development and 
readjudication.  The Court granted the motion in June 1999.  
The case was then returned to the Board for compliance with 
the directives in the Court's order and the motion for 
remand.

The Board notes that the appellant originally applied for 
death pension benefits in June 1987, and was awarded said 
benefits effective July 1, 1987.  However, in June 1988, the 
RO determined that the appellant was not entitled to death 
pension benefits, effective December 1987, on the basis that 
her countable annual income exceeded the allowed maximum.  A 
review of the record revealed that the appellant did not 
appeal the 1988 RO determination in a timely manner (within 
one year), and therefore, that decision is final.  

It appears to the Board that the appellant has raised the 
additional issue of "clear and unmistakable error" in the 
June 1988 RO determination.  See appellant's statement 
received in November 1996 (and subsequent statements of 
record).  Although the appellant has attempted to raise this 
issue at the Board and before the Court, this issue must 
first be addressed by the RO, and then properly appealed, 
before the Board has legal jurisdiction to consider the 
merits of such claim.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
An application which is not in accord with statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board member cannot have jurisdiction of 
the issue.  38 C.F.R. § 19.13 (1999).  Therefore, the issue 
is referred to the RO for appropriate action.  The appellant 
should be informed of any determination and her associated 
appellate rights under separate letter.  38 C.F.R. § 3.103 
(1999).  If the appellant wishes to appeal from the decision, 
she has an obligation to file a timely notice of disagreement 
and a substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1999).

The Board also notes from review of correspondence submitted 
by the appellant that there appears to be a currently pending 
claim before the RO as to entitlement to benefits due to the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.  
Thus, this issue also is not yet "ripe" for appellate 
review.  


REMAND

In August 1996 the RO notified the appellant that it was 
denying her reopened claim for payment of non-service 
connected death pension because she received income in excess 
of the qualifying amount for the benefit sought, which at the 
time was $5,527.00.

The appellant submitted a Notice of Disagreement (NOD) in 
October 1996 appealing the denial of her eligibility for non-
service connected death pension.  In December 1996, the RO 
issued a Statement of the Case (SOC) continuing the denial of 
non-service connected death pension benefits.  The RO stated 
payments of deductible expenses were not shown on her 
application.  It further concluded that her annual income, 
$7,6702, based primarily on her monthly income from Social 
Security of $516 and annual Medicare deduction of $558, 
exceeded the maximum income limit of $5,527.  The appellant 
submitted a substantive appeal in December 1996.

In March 1998 the appellant submitted a VA Form 21-8049 
Request for Details of Expenses, and medical receipts in 
support of her claim.  A surviving spouse may exclude 
unreimbursed medical expenses that are in excess of 5 percent 
of the applicable maximum annual pension rate or rates for 
the spouse as in effect during the applicable 12-month 
annualization period in which the medical expenses were paid. 
38 C.F.R. § 3.272(g)(2) (1999).

The RO has not specified how it calculated the appellant's 
annual income of $6702.  It is unclear whether the RO 
considered 38 C.F.R. § 3.262 in calculating the appellant's 
countable income.  

The appellant has submitted numerous statements since July 
1996 in which she reported that her expenses had increased 
from the time she last filed for benefits from VA.  This 
issue has not been addressed by the RO.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request the appellant 
to complete a current EVR including a 
detailed report of any unreimbursed 
medical expenses.  The RO should provide 
the appellant with EVRs for all 
annualization periods dating back to July 
1996.  To this end, the appellant should 
submit any additional information for the 
annualization periods from July 1996 to 
date.  Pursuant to this, the RO should 
provide the appellant with several VA 
Forms 21- 8416 (Request for Information 
Concerning Medical, Legal, or Other 
Expenses) and should ask her to itemize 
thereon all unreimbursed medical expenses 
for the relevant annualization periods.  
The appellant should submit any 
additional information that might bear 
upon the proper calculation of her 
countable income.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the question of whether the appellant was 
entitled to receive improved pension 
benefits during the applicable 
annualization periods.  In so doing, the 
RO should calculate the appellant's 
countable annual income for each of the 
applicable annual periods and should set 
forth in detail the bases for its 
calculations.

In doing so, the RO should consider 38 
C.F.R. §§ 3.262(e), 3.262(f), 3.272 
(g)(2), and 3.272(h), as well as any 
other applicable regulations.

If the benefit sought on appeal, for 
which a timely notice of disagreement has 
been filed, is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case.  A reasonable period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for final appellate review, if otherwise 
in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




